Citation Nr: 0916567	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  05-25 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for a 
lower back disability, to include a rating in excess of 10 
percent earlier than May 16, 2008.

2.  Entitlement to a compensable rating for status post 
fracture of the 5th finger, right hand.

3.  Entitlement to a rating in excess of 10 percent for 
surgical scars, hammertoes, bilateral, and bunionectomy left 
foot, to include a compensable rating earlier than May 16, 
2008.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1977 to 
May 1983.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 2004 rating decision.  The Board remanded the 
above captioned issues for additional development in April 
2007.  This development having been accomplished, the case is 
once again before the Board.

The issues of a lower back disability and a bilateral foot 
disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence shows mild incomplete paralysis of the ulnar 
nerve impairing the fifth finger of the right hand.

2.  The evidence shows favorable ankylosis of the fifth 
finger of the right hand.




CONCLUSIONS OF LAW

1.  Criteria for a 10 percent rating for a neurological 
impairment of the 5th finger of the right hand have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.124a, Diagnostic Code (DC) 8516 (2008).

2.  Criteria for a compensable rating for an orthopedic 
impairment of the 5th finger of the right hand have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.71a, DCs 5227, 5230 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the Veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  It is also noted that staged ratings are appropriate 
for an increased rating claim whenever the factual findings 
show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).
 
The Veteran testified at a hearing before the Board in 
September 2006 that his right pinky was numb and he was 
unable to straighten it out.

The Veteran currently receives a noncompensable rating for 
the 5th finger on his right hand under 38 C.F.R. § 4.71a, DC 
5227.  It is noted that a noncompensable rating is assigned 
even when there is ankylosis of either the ring or little 
finger.  Again, a noncompensable rating is the only schedular 
rating available for this disorder.  A note following 38 
C.F.R. § 4.71a, Diagnostic Code 5227, which pertains to 
ankylosis of the ring or little finger, provides that VA 
should also consider whether evaluation as amputation is 
warranted and whether an additional evaluation is warranted 
for interference with overall function of the hand.  

The rating criteria also provides an evaluation for 
limitation of motion of the little finger.  However, the only 
schedular rating assignable is a noncompensable rating for 
any degree of limitation of motion, whether it affects the 
minor or the major hand.  38 C.F.R. § 4.71a, DC 5230.

The Veteran underwent VA examinations in April 2005 and June 
2006 at which he lacked the ability to actively bring his 
right pinky to neutral.  However, at both examinations, it 
was specifically found that the pinky limitation did not 
interfere with the function of the other fingers; and 
therefore an evaluation under the amputation criteria is not 
warranted.

At the 2005 examination, the Veteran was diagnosed with a 
right little mallet finger.  The Veteran was able to 
hyperextend all MCP joints to 30 degrees and he had extension 
of all PIP joints to 0 degrees.  The Veteran was diagnosed 
with mallet finger at his examination in June 2006.

As such, a compensable evaluation is not warranted for the 
fifth finger of the Veteran's right hand based on either 
ankylosis or limitation of motion.

The Board has also considered whether an increased disability 
rating is warranted for the Veteran's right fifth finger 
disorder based on functional loss due to pain, weakness and 
flare-ups, pursuant to 38 C.F.R. §§ 4.40 and 4.45 and the 
Court's holding in DeLuca.  The focus of DC 5227 is upon 
ankylosis, not range of motion, and consideration of pain and 
functional loss is required only with respect to those DCs 
where the basis for rating is limitation of motion.  See 
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  Under DC 5230, 
which is range of motion based, the Board notes that the 
Court determined in Johnston v. Brown, 10 Vet. App. 80, 85 
(1997), that if a claimant was already receiving the maximum 
disability rating available based on symptomatology that 
includes limitation of motion, it is not necessary to 
consider whether 38 C.F.R. §§ 4.40 and 4.45 are applicable.  
In this case, a compensable rating for limitation of motion 
of the small finger is not possible under DC 5230.  
Therefore, 38 C.F.R. §§ 4.40, 4.45 are not applicable.  
Johnston, supra.  

At the April 2005 VA examination, the examiner indicated that 
there was clinical evidence of right ulnar sensory neuropathy 
which could not be related to the service-connected right 
little finger fracture; and, at the June 2006 VA examination, 
the Veteran was diagnosed with mallet finger with ulnar 
sensory neuropathy.

Because there was some conflict in the findings at the 2005 
and 2006 VA examinations regarding the issue of sensory 
neuropathy, the Board remanded the Veteran's claim to 
determine the etiology of the sensory neuropathy in the 
Veteran's right hand.  The Veteran was examined in May 2008 
at which time the examiner found that there was evidence of a 
distal ulnar neuropathy of both motor and sensory in the 
right upper extremity, and the examiner indicated it related 
by history to the Veteran's boxing injury while in service.  
The examiner diagnosed the Veteran with favorable ankylosis 
of the right fifth finger.  A neurologic examination found 
that there was an absence of monofilament light touch in the 
distribution of the right ulnar nerve.

Disabilities of the ulnar nerve are rated under 38 C.F.R. 
§ 4.124a, DC 8516, with 10 and 30 percent ratings assigned 
for mild and moderate (respectively) incomplete paralysis of 
the ulnar nerve on the dominant side.

The term "incomplete paralysis" indicates a degree of lost 
or impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  

Based on the findings of the examination in May 2008, it 
appears that the Veteran has a neurological deficit in the 
fifth finger of his right hand, as the examiner found an 
absence of monofilament light touch in the distribution of 
the right ulnar nerve.  As the impairment appears to be 
wholly sensory, a mild rating is assigned per the 
regulations.  There is no evidence to suggest that a moderate 
rating is warranted.  In this regard, there is no objective 
evidence to support a finding of moderate incomplete 
paralysis.  As such, a 10 percent rating is assigned for mild 
incomplete paralysis of the ulnar nerve in the right upper 
extremity.  

In reaching this decision, the Board has considered whether 
an "extra-schedular" evaluation is warranted.  However, 
nothing in the Veteran's claims file suggests that there is 
something exceptional or unusual about the Veteran's finger 
disability.  Therefore, an extra-schedular rating is not 
warranted.

II.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. at 43-44.

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of letters sent 
to the Veteran in January 2004 and June 2007 that informed 
him of what evidence was required to substantiate the claims 
and of the Veteran's and VA's respective duties for obtaining 
evidence.

Specifically regarding the increased rating claims, the 
Veteran was instructed to submit evidence showing that his 
finger and foot disabilities had worsened.  He was asked to 
submit evidence of the impact that his worsened condition has 
had on his employment and daily life.  Moreover, it is found 
that he had actual knowledge of the need to submit additional 
evidence, as the Veteran indicated in October 2008 that he 
had no additional medical evidence to submit.  Additionally, 
the Veteran gave testimony about his disabilities and daily 
life at a hearing before the Board in 2006.  The Veteran's 
employability was also discussed at VA examinations in 2005 
and 2008.

The diagnostic codes pertaining to the fingers were also 
provided in a statement of the case in July 2005 and again in 
a supplemental statement of the case in August 2008.

Although the notice letters were not sent before the initial 
RO decision in these matters, the Board finds that the 
actions taken by VA after providing the notice have 
essentially cured the error in the timing of notice.  
Additionally, the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims and given ample time to respond.

Thus, while the timing of the VCAA notice is presumed to be 
prejudicial, VA has overcome the burden of prejudicial error 
by giving the Veteran actual notice of what was needed to 
support his claim.  The purpose behind the notice requirement 
has been satisfied and the Veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.

With respect to the Dingess requirements, the claimant was 
given notice of what type of information and evidence he 
needed to substantiate his claim for an increased rating as 
this is the premise of the claim.  It is therefore inherent 
in the claim that the Veteran had actual knowledge of the 
rating element of his claim.  In addition, he was provided 
with notice of the type of evidence necessary to establish an 
effective date for the disability on appeal by correspondence 
dated in June 2007.  

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of the 
Veteran's case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA treatment records have been 
obtained.  The Veteran was also provided with several VA 
examinations (the reports of which have been associated with 
the claims file).  Additionally, the Veteran testified at a 
hearing before the Board.  

For the reasons discussed above, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist the Veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A 10 percent rating for neurologic impairment in the 5th 
finger of the Veteran's right hand is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.

A compensable rating for orthopedic impairment of the 5th 
finger of the Veteran's right hand is denied.


REMAND

The Veteran was granted service connection for a "chronic 
lower back syndrome" by an August 1984 rating decision in 
which it was noted that the Veteran had been seen on numerous 
occasions during service for complaints of lower back pain 
(which were usually following some form of heavy lifting).  
It was also noted at that time, however, that there was no 
evidence of spinal compression syndrome, no muscular wasting, 
and no listed muscular deficit. 

At a VA examination in April 2005, the examiner found no 
objective evidence to support a diagnosis for the lower back.  
Nevertheless, at a second VA examination in May 2008, the 
Veteran was diagnosed with degenerative disk disease with 
radiculopathy to the bilateral lower extremities.

From a review of the Veteran's claims file, it is unclear 
whether the disk disease that was diagnosed is related to the 
Veteran's back complaints while in service; whether the 
chronic lower back syndrome caused the disk disease to 
develop; or whether the disk disease is entirely unrelated to 
either the Veteran's time in service or to a service 
connected disability.

Furthermore, it is difficult to determine whether the Veteran 
actually has radiculopathy from a VA neurological examination 
that was performed in May 2008, following the Veteran's 
spinal examination.

Additionally, while the Veteran's foot disability (including 
scars) was adjudicated by the May 2004 rating decision with 
consideration given to a number of foot codes, such as 
38 C.F.R. § 4.71a, DCs 5278, 5282, and 5284, the Veteran has 
never actually been provided with these rating codes at any 
time during the course of his appeal as is required.  See 
Vazquez-Flores v. Peake, 22 Vet. App. 37.  This should be 
done.  

The veteran is service-connected for surgical scars, hammer 
toe, bilateral and bunionectomy of the left foot.  This 
service-connected disability involves potentially impairment 
of the skin and orthopedic impairment.  Where separate and 
distinct manifestations have arisen from the same injury, 
separate disability ratings may be assigned where none of the 
symptomatology of the conditions overlaps.  See Estaban v. 
Brown, 6 Vet. App. 259 (1994).  In adjudicating this claim, 
the Agency of Original Jurisdiction must address whether 
separate ratings are warranted.  

As such, a remand is unfortunately necessary.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with the rating 
criteria applicable to rating a disability 
of the foot including 38 C.F.R. § 4.71a, 
DCs 5278, 5280, 5282, and 5284, as well as 
any other applicable code.  Also, 
determine whether separate ratings under 
the skin and orthopedic codes are 
warranted.

2.  Obtain VA treatment records from July 
2008 to the present.

3.  Then, schedule the Veteran for an 
examination to determine the nature and 
severity of his current lower back 
disability.  The examiner should be 
provided with the Veteran's claims file 
and asked to fully review it.  

The examiner should specifically address 
whether the Veteran has degenerative disk 
disease; and, if so, the examiner should 
provide an opinion as to whether it is as 
likely as not (50 percent or greater) that 
the degenerative disk disease was:

>	caused by or related to the Veteran's 
complaints of back pain during 
military service; or
>	caused by the Veteran's chronic lower 
back syndrome that has been service 
connected since 1983.

The examiner should also address whether 
the Veteran has a neurological disability 
that is related to his service connected 
lower back disability; and, if so, the 
examiner should indicate the degree of the 
neurological impairment. 

The examiner should specifically address 
the following:

a)  Provide the range of motion of the 
lumbar spine (extension, forward flexion, 
left and right lateral flexion and left 
and right rotation), expressed in 
degrees, as well as state whether there 
is any favorable or unfavorable ankylosis 
of the back.  

b)  Determine whether the back exhibits 
weakened movement, excess fatigability, 
or incoordination attributable to the 
service connected back disorder and, if 
feasible, these determinations should be 
expressed in terms of the degree of 
additional range of motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should also express an opinion 
on whether pain could significantly limit 
functional ability during flare-ups or 
when the back is used repeatedly over a 
period of time.  This determination 
should also, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss due to pain on use or 
during flare-ups.  

c)  Identify any associated 
neurological deformities associated 
with the service- connected back 
disorder.  The severity of each 
neurological sign and symptom should be 
reported.  In this regard, the examiner 
should address the veteran's complaints 
of radiating pain and numbness.  The 
examiner should conduct any appropriate 
neurological testing needed to address 
the above.  

d) State whether the veteran has 
intervertebral disc syndrome (IVDS).  If 
so, state whether IVDS results in 
incapacitating episodes, and if so, the 
duration of the episodes over the past 12 
months should be reported.  This should 
also be addressed for each year beginning 
in 2004 to the present.  

The examiner should note that for VA 
purposes an incapacitating episode is a 
period of acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.

e) List all neurological impairment 
caused by the service-connected back 
disability.  Provide an opinion as to 
whether any neurological symptomatology 
equates to "mild," "moderate," 
"moderately severe" or "severe," 
incomplete paralysis or complete 
paralysis of the sciatic nerve.  
Moreover, state whether any other nerve 
is affected and if so state the severity 
of the impairment of the nerve affected.

4.  Then readjudicate the appeal.  If the 
claims remain denied, provide the Veteran 
and his representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


